Title: To James Madison from John Dawson, 13 August 1797
From: Dawson, John
To: Madison, James


Dear Sir!Philadelphia August 13th. 1797.
By the mail on Thursday I recievd your favour of the  Int.
On the 12 of the last month we sent a messenger to Tennessee for some persons & papers, & have good reason to conclude that we shall get some material testimony from that quarter. For his return I wait, & shall on it set out for Virginia, if I can escape the fever which is pretty prevalent here, notwithstanding the heavy rains which we have had.
The opinion which you have taken up of the plot, which is the subject of our investigation, is a correct one; & from the testimony which we already possess, I think we shall be able to shew to those who will recieve light, the perfidy of some of our own citizens—the criminality of the British minister, & the partiality of our polite secretary—if an armd force has not been sent by the British ministry to Pensacola, to act in conjunction with American citizens & Indians against the Spaniards, or rather against the session of Louisiana by Spain to France, it is certainly not owing to the humanity of Mr. Liston or to his regard for our neutral rights—nor can we suppose that considerations of this nature have had much influence on the ministry—you therefore justly attribute the relinquishment to the great events which have taken place in Europe.
We are in hourly expectation of interesting accounts from Europe—the last (June 12) leave the mutiny of the sailors in the Nore in a very problematical state—they may return to their duty—they may go to Holland or Bres⟨t⟩ or they may join their brother tars in Ireland, who appear to have caught the same spirit—if they can effect the latter, I confess it appears to me to be the course which they will most probably adopt, & one which in some points of view [is] likely to prove most ruinous to old England.
Colo Monroe is unwell & has been for several days—he thinks very ill—but I am persuaded that if he was in Albemarle, where the name of the yellow fever was scarce ever heard, he woud think very little of his present complaint. Present my respects to your lady & the family. Yrs with much Esteem
J Dawson
